DETAILED ACTION
  
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-18 are pending.  Claims 1, 7 and 13 are independent.

Claim Objections
3.	Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batchu (US Patent 10,452,641) in view of Masek (US PG Pub. 2017/0026173).
As regarding claim 1, Batchu discloses A method comprising: 
identifying, by a computing device, an artificial intelligence model based on a received first key value to write a received first block of data associated with a file [col. 7 lines 26-49];
applying, by the computing device, the received first key value to the identified artificial intelligence model which is trained to output one of a plurality of actual index values, wherein the one of the plurality of actual index values points to another artificial intelligence model or a data block of a plurality of data blocks, wherein identified artificial intelligence model, the another artificial intelligence model, and the plurality of data blocks are stored as a neural tree [col. 7 lines 26-49]; 
Batchu does not disclose determining, by the computing device, when the one of the actual index value points to a first data block of the plurality of data blocks by comparing the one of the actual index values to a range within the actual index values; and 
writing, by the computing device, the received first block of data associated with the file into the determined first data block of the plurality of data blocks when the one of the actual index values is determined to point to the first data block of the plurality of data blocks.  However, Masek discloses it [para. 27-29].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Batchu’s system to further comprise the missing limitations, as disclosed by Masek, in order to prevent unauthorized reconstruction of the file [Masek para. 30]. 

As regarding claim 2, Batchu and Masek disclose The method as set forth in claim 1 wherein the received first block of data is encrypted [Masek para. 29-30].  

As regarding claim 5, Batchu and Masek further disclose The method as set forth in claim 1 wherein the neural tree is dynamically programmable to prevent reconstruction of the file [Masek para. 30].  

As regarding claim 6, Batchu and Masek further disclose The method as set forth in claim 1 wherein the received first key value and a third key value applied to a plurality of artificial intelligence models results two different index values associated with different data blocks of different files [Masek para. 22].  

As regarding claim 7, Batchu and Masek disclose A non-transitory machine readable medium having stored thereon instructions comprising machine executable code which when executed by at least one machine causes the machine to: 
identify an artificial intelligence model based on a received first key value to write a received first block of data associated with a file [Batchu col. 7 lines 26-49]; 
apply the received first key value to the identified artificial intelligence model which is trained to output one of a plurality of actual index values, wherein the one of the plurality of actual index values points to another artificial intelligence model or a data block of a plurality of data blocks, wherein identified artificial intelligence model, the another artificial intelligence model, and the plurality of data blocks are stored as a neural tree [Batchu col. 7 lines 26-49]; 
determine when the one of the actual index value points to a first data block of the plurality of data blocks by comparing the one of the actual index values to a range within the actual index values [Masek para. 27-29]; and  
write the received first block of data associated with the file into the determined first data block of the plurality of data blocks when the one of the actual index values is determined to point to the first data block of the plurality of data blocks [Masek para. 27-29].  

As regarding claim 8, Batchu and Masek further disclose The medium as set forth in claim 7 wherein the received first block of data is encrypted [Masek para. 29-30].  

As regarding claim 11, Batchu and Masek further disclose The medium as set forth in claim 7 wherein the neural tree is dynamically programmable to prevent reconstruction of the file [Masek para. 30].  

As regarding claim 12, Batchu and Masek further disclose The medium as set forth in claim 7 wherein the received first key value and a third key value applied to a plurality of artificial intelligence models results two different index values associated with different data blocks of different files [Masek para. 22].  

As regarding claim 13, Batchu and Masek disclose A computing device comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for managing workload within a storage system [Batchu col. 4 lines 61-67]; and 
a processor coupled to the memory [Batchu col. 4 lines 61-67, the processor configured to execute the machine executable code to cause the processor to:   
identify an artificial intelligence model based on a received first key value to write a received first block of data associated with a file [Batchu col. 7 lines 26-49]; 
apply the received first key value to the identified artificial intelligence model which is trained to output one of a plurality of actual index values, wherein the one of the plurality of actual index values points to another artificial intelligence model or a data block of a plurality of data blocks, wherein identified artificial intelligence model, the another artificial intelligence model, and the plurality of data blocks are stored as a neural tree [Batchu col. 7 lines 26-49]; 
determine when the one of the actual index value points to a first data block of the plurality of data blocks by comparing the one of the actual index values to a range within the actual index values [Masek para. 27-29]; and 
write the received first block of data associated with the file into the determined first data block of the plurality of data blocks when the one of the actual index values is determined to point to the first data block of the plurality of data blocks [Masek para. 27-29].  

As regarding claim 14, Batchu and Masek further disclose The device as set forth in claim 13 wherein the received first block of data is encrypted [Masek para. 29-30].  

As regarding claim 17, Batchu and Masek further disclose The device as set forth in claim 13 wherein the neural tree is dynamically programmable to prevent reconstruction of the file [Masek para. 30].  

As regarding claim 18, Batchu and Masek further disclose The device as set forth in claim 13 wherein the received first key value and a third key value applied to a plurality of artificial intelligence models results two different index values associated with different data blocks of different files [Masek para. 2].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433